DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s note
The Final office action mailed 15 January 2021 has been withdrawn due to an inadvertent omission regarding claims 14 and 29 under 35 U.S.C. 112b.  The instant action address this issue and replaces the action mailed 15 January 2021.

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.

Applicant alleges:
The present application claims, in claims 1 and 16, the limitation “providing, using a first attenuator, a first attenuation to the audio recording to produce a first attenuated audio recording; providing, using an additional attenuator, an additional attenuation to the first attenuated audio recording; equalizing, using an equalizer, the first attenuated audio recording; routing the first attenuated audio recording onto an input of a first bus; providing, using a second attenuator, a second attenuation to the first attenuated audio recording available at an output of the first bus to generate a second attenuated audio recording; routing the second attenuated audio recording onto an input of a second bus; providing, using a third attenuator, a third attenuation to the second attenuated audio recording available at an output of the second bus to generate a third attenuated audio recording.”
The above identified limitation of the present application is not disclosed by Ryckman.



Applicant further alleges:
Regarding Ryckman, it merely discloses a method to remaster an audio recording, comprising the steps of: (a) reducing the volume of the audio recording; (b) producing a plurality of equivalent secondary signals by reducing the overall volume of the audio recording and reducing the amplitude of a limited number of selected frequencies in the audio recording; (c) synchronously processing a selected frequency band in each one of said equivalent secondary signals by (i) sequentially processing said secondary signal with at two pieces of equipment from a group consisting of a limiter, an expander, a compressor, and an equalizer, and (ii) reducing the volume of said secondary signal when said secondary signal is transmitted from one of said pieces of equipment to another of said pieces of equipment.
Particularly, Ryckman merely discloses a circuit that allows signals below a specified input power to pass unaffected while attenuating the peaks of stronger signals that exceed this input power. Ryckman is silent on any attenuator that provides an attenuation to an audio recording to produce an attenuated audio recording which is routed onto any bus.

Examiner respectfully disagrees and submits that Ryckman does discloses an “attenuator that provides an attenuation to an audio recording to produce an attenuated audio recording which is routed onto any bus.”  As noted in the prior action, Ryckman discloses an attenuator 211 [claimed first attenuator], an attenuation in equalizer 222 [claimed additional attenuation], a volume reduction 225 [claimed second attenuator] and a volume reduction 227 [claimed third attenuator] in Fig. 57. Each of the blocks disclosed in Fig. 57 provides an output to another block, in other words an electrical 

Applicants remaining arguments presented in 01. – 06. are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features presented under points 01. to 06. for example, but not limited to “bus A,” Bus B” “bus B static unity gain before attenuation,” “”an eight band non-linear phase EQ,” “two attenuators” or “signal processing” … “on Bus A and clone Bus B to control gain-stating without clipping…” “no limiting beyond 1db can physically occur,” “higher levels of apparent volume beyond unity gain without clipping,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further alleges:
The Examiner is respectfully requested to provide a prima facie evidence for such a rejection. A prima facie case of unpatentability can only be established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.
The Applicant submits that all of the pending claims are in condition for allowance and requests early and favorable action on the merits. The 

Examiner respectfully disagrees. Applicant’s request for a prima facie case for evidence to support the rejection has been provided in the prior action by virtue of the specific mappings of the elements of the prior art to the claimed limitations presented in the write up.  The burden of proof thus shifts to the Applicant to provide reasoning and/or evidence as to why the prima facie case has not been met.  Applicant fails to provide any reasoning and/or evidence as to why the mappings in the prior action do are insufficient.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 29 depend upon canceled claims 4 and 19.  It appears to the examiner that claims 14 and 29 should depend upon claims 1 and 16 respectively, as elements from prior claims 4 and 19 have been amended into claims 1 and 16.  For the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 8, 10 – 18, and 20 – 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryckman et al. (hereinafter Ryc, U.S. Patent Application Publication 2011/0153045)

Regarding Claim 1, Ryc discloses:
A method of processing an audio recording for facilitating production of competitively loud mastered audio recording with reduced distortion (e.g. remastering process of Fig. 57; note elements of Fig. 57 which are used to prevent distortion, for example the limiter, equalizer, para 391; compression or limiting can lessen distortion; 
receiving, using a communication device, an audio file comprising the audio recording from an electronic device (e.g. performance sent from a remote mobile media player to a transceiver in a studio booth, transmitted via cable, satellite, cellphones etc; para 316; note also, recorded audio/music being provided by a computer in the booth; para 369, and remastering of an audio recording in the booth; para 164, 165);
providing, using a first attenuator, a first attenuation to the audio recording to produce a first attenuated audio recording (e.g. reducing amplitude of original audio signals; 221 Fig. 57, para 399; note plug in, which include the various components of Fig. 57, and plug ins are “hardware” modules; para 398; note also that signal volume could be reduced at any point in the process; para 399);
providing, using an additional attenuator, an additional attenuation to the first attenuated audio recording (e.g. portion of to equalizer 222, from 221, the performs amplitude reduction; Fig. 57; para reducing amplitude;);
equalizing, using an equalizer, the first attenuated audio recording (e.g. input to equalizer 222, from 221, reducing amplitude; Fig. 57, in other words, the entirety of hardware portion 222);
routing the first attenuated audio recording onto an input of a first bus (e.g. output of “hardware” equalizer [note para 398, hardware plug in] from 221 to 222); 
providing, using a second attenuator (e.g. reduce volume 225; Fig. 57; note also that signal volume could be reduced at any point in the process; para 399), a second attenuation (“volume reduction”) to the first attenuated audio recording available at an 
routing the second attenuated audio recording onto an input of a second bus (e.g. output of “hardware” equalizer [note para 398, hardware plug in] from 225);
providing, using a third attenuator (e.g. reduce volume 227; Fig. 57; note also that signal volume could be reduced at any point in the process; para 399), a third attenuation (“volume reduction”) to the second attenuated audio recording available at an output of the second bus (e.g. volume reduction at 227, which is “available,” to 227 via 226 from the output of 225) to generate a third attenuated audio recording (e.g. output of 227; Fig. 57);
processing, using a two-stage dual limiter the third attenuated audio recording to generate a track output (e.g. limiter 241, which inputs the output of layer one and layer two; Fig. 57 and para 404; note limiter 241 accepts input of the audio that has been processed by 221, 225 and 227), wherein the two-stage dual limiter comprises a first stage and a second stage (e.g. two layer processing; Fig. 57), wherein the first stage is configured for preventing compression of at least one of predetermined low frequencies and predetermined high frequencies in the third attenuated audio recording (e.g. input to limiter 241, which has a two layer processing that focuses on different frequencies, the frequencies not focused on are minimized or eliminated; para 404; see also details of limiter in para 391), wherein the second stage is configured for preventing transient peaks in the third attenuated audio recording from approaching digital zero (e.g. note limiter 241 compresses volume peaks; para 410; consider limiting is used to lessen 
transmitting, using the communication device, the track output to the electronic device (e.g. note transmission of a performance to a remote media player; para 315).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Ryc further discloses:
wherein the audio recording comprises an unprocessed, mixed digital audio recording (e.g. “mix,” para 394, note original audio recording of Fig. 57 as well “digital audio streams and storage files; para 391).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Ryc further discloses:
wherein the audio recording comprises a mastered digital audio recording (e.g. remastering of a previous mastered audio work; para 399).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Ryc further discloses:
wherein the first stage of the two-stage dual limiter comprises at least one of a Low Pass Filter (LPF) and a High Pass Filter (HPF) (e.g. limiter 241, which has a two layer processing that focuses on different frequencies ; see high and low; para 404; note high pass and low pass filters in para 391)

Regarding Claim 6, in addition to the elements stated above regarding claim 1, Ryc further discloses:
providing, using an amplifier, a makeup gain to the third attenuated audio recording available at an output of the first stage of the two-stage dual limiter (e.g. . Once the maximum amplitude is reached, the overall loudness can be increased by a combination of dynamic range compression and make-up gain; para 391)

Regarding Claim 7, in addition to the elements stated above regarding claim 6, Ryc further discloses:
comprising applying, using a dithering device, dithering to at least one predetermined low frequency in the third attenuated audio recording available at an output of the amplifier (e.g. dither is applied to the signal flow after a preamp to smooth out stair steps; par 391)

Regarding Claim 8, in addition to the elements stated above regarding claim 1, Ryc further discloses:
wherein the second stage of the two-stage dual limiter comprises a brickwall compressor (e.g. utilizing a brick wall filter; para 391)

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Ryc further discloses:


Regarding Claim 11, in addition to the elements stated above regarding claim 10, Ryc further discloses:
wherein routing of each of the primary track send and the clone track send to the input of the second bus causes wave interference and results in increased SPL (e.g. combination of the two processed signals, once joined have a greater volume and presence; para 404).

Regarding Claim 12, in addition to the elements stated above regarding claim 1, Ryc further discloses:
wherein providing at least one of the first attenuation, the second attenuation and the third attenuation enables production of a competitively loud mastered audio recording without clipping digital zero, thereby avoiding digital square wave distortion (e.g. limiter 241 compresses volume peaks; para 410; consider limiting is used to lessen distortion in the final product significantly reducing transient response, in other words 

Regarding Claim 13, in addition to the elements stated above regarding claim 1, Ryc further discloses:
wherein at least one of the first attenuation, the second attenuation and the third attenuation may correspond to a volume level below at least one of the Root Mean Square (RMS) value and a Peak Volume Level (e.g. attenuating signals that exceed signal inpt power, stopping incursions above the level without affecting the dynamic range of the signal below the threshold ; para 391)

Regarding Claim 14, in addition to the elements stated above regarding claim 4, Ryc further discloses:
wherein the additional attenuation is configured to compensate for inherent differences in dynamic range and Sound Pressure Level encountered when processing the mastered digital audio recording (e.g. step 222, found to be important in facilitating the processing of input signals; para 400; note focusing on different frequencies in each layer; pra 400; and the dynamic range adjustments of the system, Fig. 57, note also para 391)

Regarding Claim 15, in addition to the elements stated above regarding claim 7, Ryc further discloses:


Claim 16 is directed to the corresponding system of the claimed method of claim 1.  Accordingly, claim 16 is rejected under the same grounds as claim 1 stated above.

Claim 17 is directed to the corresponding system of the claimed method of claim 2.  Accordingly, claim 17 is rejected under the same grounds as claim 2 stated above.

Claim 18 is directed to the corresponding system of the claimed method of claim 3.  Accordingly, claim 18 is rejected under the same grounds as claim 3 stated above.

Claim 20 is directed to the corresponding system of the claimed method of claim 5.  Accordingly, claim 20 is rejected under the same grounds as claim 5 stated above.

Claim 21 is directed to the corresponding system of the claimed method of claim 6.  Accordingly, claim 21 is rejected under the same grounds as claim 6 stated above.

Claim 22 is directed to the corresponding system of the claimed method of claim 7.  Accordingly, claim 22 is rejected under the same grounds as claim 7 stated above.

Claim 23 is directed to the corresponding system of the claimed method of claim 8.  Accordingly, claim 23 is rejected under the same grounds as claim 8 stated above.

Claim 25 is directed to the corresponding system of the claimed method of claim 10.  Accordingly, claim 25 is rejected under the same grounds as claim 10 stated above.

Claim 26 is directed to the corresponding system of the claimed method of claim 11.  Accordingly, claim 26 is rejected under the same grounds as claim 11 stated above.

Claim 27 is directed to the corresponding system of the claimed method of claim 12.  Accordingly, claim 27 is rejected under the same grounds as claim 12 stated above.

Claim 28 is directed to the corresponding system of the claimed method of claim 13.  Accordingly, claim 28 is rejected under the same grounds as claim 13 stated above.

Claim 29 is directed to the corresponding system of the claimed method of claim 14.  Accordingly, claim 29 is rejected under the same grounds as claim 14 stated above.

Claim 30 is directed to the corresponding system of the claimed method of claim 15.  Accordingly, claim 30 is rejected under the same grounds as claim 15 stated above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654